Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 4, 6-9, 14, 17-18, and 20 have been canceled. Claims 26-28 have been added.  Claims 1-3, 5, 10-13, 16, 19, and 21-28 are pending. Claims 1-3, 5, 10-13, 15-16, 19, and 21-28 have been examined. Claims 1-3, 5, 10-13, 15-16, 19, and 21-28 have been rejected. 

Response to Arguments
Applicant's arguments filed 1/17/2022 regarding claim 1, see p. 8 – p. 9 ¶ 2, have been fully considered but they are not persuasive. The Applicant argues that Polyakov does not teach a method including simulating a sonic tool response as in ¶ 0139 of the instant application’s specification. In response to this argument of applicant it is noted that the features upon which applicant relies (i.e., features described in ¶ 0139 of the instant application’s specification) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

The Applicant argues that Polyakov is insufficient to support fact finding as to the subject matter of independent claims 1, 16, and 19. This argument has been addressed above.

New grounds of rejections have been applied to claims 1-3, 5, 10-13, 16, 19, and 21-28 due to amendments to independent claims 1, 16, and 19.

Claim Objections
Claim 28 is objected to because of the phrase “simulating the sonic tool.” Apparently, the Applicant means simulating the sonic tool response as described in the specification ¶ 00139. Correction is required. To examine the claim, the Examiner interprets the claim in light of the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3, 5, 12-13, 15-16, 19, 22-24, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Polyakov et al. (US 2013/0110486) in view of Minh et al. (US 2011/004408).

As per claim 1, Polyakov teaches a method comprising:
during drilling of a bore in a formation, acquiring measurement values at corresponding measurement times from logging while drilling downhole tools of a drillstring disposed in a portion of the bore in the formation that forms a bore wall of the portion of the bore wherein the downhole tools comprise a sigma tool, a conductivity tool and a sonic and tool and wherein the measurement values comprise measurement values acquired for at least one radial depth of investigation in the formation (¶ 0017, 0024; in these paragraphs Polyakov teaches using measurement tools positioned along a wellbore to collect property information of a subterranean formation; in ¶ 0024 Polyakov teaches the tools to measure resistivity, which corresponding to conduction, so these tools correspond to conduction tool; in ¶ 0078 Polyakov teaches tools to obtain sonic data, corresponding to sonic tool; hence, Polyakov teaches using two downhole tools, a conductivity tool and a sonic tool; moreover, Polyakov teaches using logging while drilling tools, see ¶ 0035; in ¶ 0053-0057 Polyakov teaches using tools to obtain measurements regarding shape, including radius, of invasion at a particular depth, which corresponds to depth of investigation in the formation; the radius of shape, corresponding to radial, of invasion at a particular depth together corresponds radial depth of investigation in the formation; in addition, in ¶ 0054 when discussing about an invasion object, Polyakov teaches including at least one invasion profile definition comprising edge of the shape of the invasion; these teachings are in accordance with the 
performing a joint inversion of the acquired measurement values for selected formation parameters (¶ 0082; Polyakov teaches performing inversion on input measurements from different types of tools; this inversion process using different types of tools’ measurements is a joint inversion);
building a near-bore fluid flow model of at least a portion of the formation that comprises at least the portion of the bore (¶ 0017, 0020, 0028; Polyakov teaches obtaining measurements to generate model for analysis of fluid flow around and through the wellbore; this teaching indicates that a near-bore fluid flow model as recited is built);
simulating fluid flow based at least in part on the near-bore fluid flow model and the selected formation parameters to generate simulated measurement values for the at least one radial depth of investigation for the measurement times, wherein the simulating determines mud-filtrate invasion in the formation at the measurement times (¶ 0019-0020, 0071; Polyakov teaches performing simulation employing fluid flow model with parameter values for a particular wellbore and formation, including mud flows or invades the formation surrounding the borehole, from which measurements are obtained including radial depth of investigation for the measurement as discussed in the above limitation);
for the measurement times, comparing the acquired measurement values and the simulated measurement values (¶ 0084; Polyakov teaches generating synthetic log data by simulation and comparing the synthetic log data, corresponding to simulated measurement values, with log data, corresponding to measured data);
based at least in part on the comparing, revising at least one of the selected formation parameters to generate revised formation parameters and simulating fluid flow based at least in part on the near-bore fluid flow model and the revised formation parameters to generate revised simulated measurement values (¶ 0071, 0084; Polyakov teaches based on 
outputting at least the revised formation parameters wherein the revised formation parameters characterize the formation (¶ 0084-0086; Polyakov teaches comparing expected measurements, which are calculated from a model, with data acquired from the formation to identify discrepancies and revising formation parameters to be used in physics based simulation to generate a geological model and reservoir model, which is displayed; visualization may be displayed with properties of the formation; the teaching of displaying properties of formation indicates outputting the revised formation parameters characterizing the formation); and
controlling drilling further into the formation based at least in part on the revised formation parameters (¶ 0022, 0043; Polyakov teaches controlling mechanism for drilling based on collected and revised data).
	Polyakov does not teach:
	downhole tools comprises a sigma tool.
However, Minh teaches:
downhole tools comprises a sigma tool (¶ 0007-0008, 0019, p. 2 ¶ 0026, Table 1; Minh teaches sigma measurements indicating presence of invasion, see ¶ 0007-0008, and sigma measurement term Σmud, see Table 1; these teachings suggest sigma tool acquires measurement values indicative of mud-filtrate invasion).
Polyakov and Minh are analogous art because they both are in the field of measurements and logging of subsurface formations surrounding a wellbore. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 

As per claim 2, Polyakov and Minh in combination teach the method of claim 1, Polyakov further teaches wherein the formation parameters comprise static and dynamic formation parameters (¶ 0027-0028; Polyakov teaches dynamic and static formation parameters are measured).

As per claim 3, Polyakov and Minh in combination teach the method of claim 1, Polyakov further teaches wherein the formation parameters comprise at least one member selected from a group consisting of porosity, permeability, saturation (¶ 0052, Polyakov teaches formation parameters comprising porosity, permeability, and saturation), relative permeability and capillary pressure.

As per claim 5, Polyakov and Minh in combination teach the method of claim 1, Polyakov further teaches comprising simulating fluid flow based on the nearbore fluid flow model and the revised formation parameters to generate simulated measurement values for a different portion of the bore in the formation (¶ 0059, 0084; Polyakov teaches comparing synthetic data log, which are generated from simulation of a model, with measured data log and revising parameters for an invasion object at a certain depth and multiple invasion shapes, for multiple invasion objects, being defined for a range of depths; these teachings read onto this claim). 

As per claim 12, Polyakov and Minh in combination teach the method of claim 1, Polyakov further teaches comprising outputting at least one member selected from a group consisting of the near-bore fluid flow model (¶ 0017, 0020, 0028; Polyakov teaches obtaining measurements to generate model for analysis of fluid flow around and through the wellbore; this teaching indicates that a near-bore fluid flow model as recited is built) and a calibrated rock physics model. 

As per claim 13, Polyakov and Minh in combination teach the method of claim 1, Polyakov further teaches comprising acquiring additional measurement values from the at least two different types of downhole tools disposed in a different portion of the bore in the formation (¶ 0024; Polyakov teaches performing measurement tools capable of sensing parameters may be located at various positions along the wellbore).

As per claim 15, Polyakov and Minh in combination teach the method of claim 1, Polyakov further teaches comprising controlling drilling into the formation based at least in part on the near-bore fluid flow model (¶ 0017, 0020, 0028; Polyakov teaches obtaining measurements to generate model for analysis of fluid flow around and through the wellbore; this teaching indicates that a near-bore fluid flow model as recited is built; in ¶ 0081 Polyakov teaches using logging while drilling tools; this teaching implies drilling into the formation; these teachings in combination indicate drilling into the formation based at least in part on the near-bore fluid flow model). 

As per claim 16, Polyakov teaches a system comprising: 
a processor (¶ 0103);
memory operatively coupled to the processor (¶ 0103); and

during drilling of a bore in a formation, acquire measurement values at corresponding measurement times from logging while drilling downhole tools disposed in a portion of the bore in the formation that forms a bore wall of the portion of the bore wherein the downhole tools comprise a conductivity tool and a sonic tool and wherein the measurement values comprise measurement values acquired for at least one radial depth of investigation in the formation (these limitations have already been discussed in claim 1; they are rejected for the same reasons);
perform a joint inversion of the acquired measurement values for selected formation parameters (these limitations have already been discussed in claim 1; they are rejected for the same reasons);
build a near-bore fluid flow model of at least a portion of the formation that includes at least the portion of the bore (these limitations have already been discussed in claim 1; they are rejected for the same reasons);
simulate fluid flow based at least in part on the near-bore fluid flow model and the selected formation parameters to generate simulated measurement values for the at least one radial depth of investigation for the measurement times, wherein the simulating determines mud-filtrate invasion in the formation at the measurement times (¶ 0019-0020);
for the measurement times, compare the acquired measurement values and the simulated measurement values (these limitations have already been discussed in claim 1; they are rejected for the same reasons);
based at least in part on the comparison, revise at least one of the selected formation parameters to generate revised formation parameters and simulating fluid flow based at least in part on the near-bore fluid flow model and the revised formation parameters to 
output at least the revised formation parameters wherein the revised formation parameters characterize the formation (these limitations have already been discussed in claim 1; they are rejected for the same reasons).
ontrolling drilling further into the formation based at least in part on the revised formation parameters (¶ 0022, 0043; Polyakov teaches controlling mechanism for drilling based on collected and revised data).
	Polyakov does not teach:
	downhole tools comprises a sigma tool.
However, Minh teaches:
downhole tools comprises a sigma tool (¶ 0007-0008, 0019, p. 2 ¶ 0026, Table 1; Minh teaches sigma measurements indicating presence of invasion, see ¶ 0007-0008, and sigma measurement term Σmud, see Table 1; these teachings suggest sigma tool acquires measurement values indicative of mud-filtrate invasion).
Polyakov and Minh are analogous art because they both are in the field of measurements and logging of subsurface formations surrounding a wellbore. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Polyakov and Minh. One of ordinary skill in the art would have been motivated to make such a combination because Minh’s teachings would have provided sigma measurements for interpolation to determine the respective depths of investigation of the multiple sigma measurements (Minh Abstract).

As per claim 19, these limitations have already been discussed in claim 16. They are, therefore, rejected for the same reasons. 

As per claim 22, Polyakov and Minh in combination teaches the method of claim 1, Minh further teaches wherein acquiring measurement values comprises acquiring sigma measurement values at multiple depths of investigation (¶ 0008).

As per claim 23, Polyakov and Minh in combination teach the method of claim 22, Polyakov further teaches wherein the acquiring measurement values occurs during drilling (¶ 0035; Polyakov teaches measuring during drilling operations).

As per claim 24, Polyakov and Minh in combination teach the method of claim 22, Minh further teaches comprising verifying presence or absence of shallow mud-filtrate invasion for estimating water saturation from at least a portion of the sigma measurement values (¶ 0008, 0026, 0032, Table 1; Minh teaches using sigma measurement values, mud-filtrate invasion and water saturation are determined).

As per claim 28, Polyakov and Minh in combination teach the method of claim 1, Polyakov further teaches simulating the sonic tool to generate simulated measurement values of the sonic tool (¶ 0078, 0082; Polyakov teaches sonic equipment to gather measured sonic data in ¶ 0078; in addition, Polyakov teaches modeled tool responses to compare with measurements to determine errors, see ¶ 0082; Polyakov also teaches models are generated by simulators, see ¶ 0044; these teachings in combination indicate that Polyakov teaches simulating the sonic tool responses).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Polyakov et al. in view of Minh et al. as applied to claim 1 above, and further in view Liang et al. (US 2010/0185393).

As per claim 10, Polyakov and Minh in combination teach the method of claim 1, Polyakov further teaches wherein the simulating comprises generating saturation and salinity values (¶ 0061, 0084; Polyakov teaches invasion front definitions including water saturation and salt, corresponding to salinity, concentration being defined; an invasion object is generated and define by simulation);
Polyakov and Minh do not teach: 
simulating comprises generating pressure values. 
However, Liang teaches: 
simulating comprises generating pressure values (¶ 0014; Liang teaches performing fluid flow simulation to generate pressure transient data).
Polyakov, Minh, and Liang are analogous art because they both are in the field of measurements and logging of subsurface formations surrounding a wellbore. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Polyakov, Minh, and Liang. One of ordinary skill in the art would have been motivated to make such a combination because Liang’s teachings would have provided a more reliable interpretation of formation test compared to the conventional methods and applied to support horizontal and deviated wells with dipping formation layers (Liang ¶ 0013).

As per claim 11, Polyakov, Minh, and Liang in combination teach the method of claim 10, Polyakov further teaches wherein the simulated measurement values for the measurement times are generated based at least in part on one or more of  the saturation, salinity and pressure values (¶ 0061, 0084; Polyakov teaches invasion front definitions including water saturation and salt, corresponding to salinity, concentration being defined; this teaching indicates simulated measurement values for the measurement times are generated based at least on saturation, salinity). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Polyakov et al. in view of Minh et al. as applied to claim 1 above, and further in view of Pfutzner et al. (US 2014/0343857).

As per claim 21, Polyakov and Minh in combination teach the method of claim 1, Polyakov further teaches wherein the at least two different types of tools comprise the conductivity tool wherein the conductivity tool acquires measurement values indicative of resistivity (¶ 0024 Polyakov teaches the tools to measure resistivity, which corresponding to conduction, so these tools correspond to conduction tool);
Polyakov does not teach: 
the at least two different types of tools comprise the sigma tool, wherein the sigma tool acquires measurement values indicative of saturation, independent of resistivity, and mud-filtrate invasion, wherein resistivity depends on salinity.
However, Minh teaches:
the at least two different types of tools comprise the sigma tool, wherein the sigma tool acquires measurement values indicative of saturation, independent of resistivity (¶ 0007-0008; Minh teaches a logging tool measuring capture cross section used to determine water saturation, so the measurement is indicative of saturation; Minh also teaches the sigma tool’s measurements are used in combination with resistivity to determine water saturation, so this teaching suggests that the acquired measurement values independent of resistivity), and mud-filtrate invasion (¶ 0007-0008, 0019, p. 2 ¶ 0026, Table 1; Minh teaches sigma measurements indicating presence of invasion, see ¶ 0007-0008, and sigma measurement term Σmud, see Table 1; these teachings suggest sigma tool acquires measurement values indicative of mud-filtrate invasion).

Polyakov and Minh do not teach:
wherein resistivity depends on salinity.
However, Pfutzner teaches:
wherein resistivity depends on salinity (¶ 0053, 0055; Pfutzner teaches a tool to measure resistivity or conductivity with sensitivity to salinity, which means resistivity depends on salinity).
Polyakov, Minh, and Pfutzner are analogous art because they teach generating a fluid-flow model associated with inversion process. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Polyakov, Minh, and Pfutzner. One of ordinary skill in the art would have been motivated to make such a combination because Pfutzner’s teachings would have provided accurate knowledge of formation water salinity which is important to determine an accurate porosity (Pfutzner ¶ 0059).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Polyakov et al. in view of Minh et al. as applied to claim 1 above, and further in view of Raghuraman et al. (US 2004/0011524).

As per claim 25, Polyakov and Minh in combination teach the method of claim 1, 

wherein, for formation brine salinity disturbed by mud-filtrate invasion, the simulating comprises simulation of salt transport and mixing process in connection with fluid flow.
However, Raghuraman teaches:
wherein, for formation brine salinity is disturbed by mud-filtrate invasion, the simulating comprises simulation of salt transport and mixing process in connection with fluid flow (0003, 0006-0007, 0039, 0041; Raghuraman teaches mud-filtrate invasion causing changes brine salinity and saturation fronts in near wellbore region and using multiphase flow simulator to compute saturations, salinities, and resistivities in the observation well; this teaching reads onto this limitation).
Polyakov, Minh, and Raghuraman are analogous art because they teach generating a fluid-flow model associated with inversion process. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Polyakov, Minh, and Raghuraman. One of ordinary skill in the art would have been motivated to make such a combination because Raghuraman’s teachings would have helped determine effective formation properties in the inter-well region (Raghuraman ¶ 0001)

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Polyakov et al. in view of Minh et al. as applied to claim 1 above, and further in view of Sinha (US 2014/0043938).

As per claim 26, Polyakov and Minh in combination teach the method of claim 1, 
Polyakov and Minh do not teach:
wherein determining a radial spatial distribution of formation elastic properties based on the measurement values of the sonic tool.

determining a radial spatial distribution of formation elastic properties based on the measurement values of the sonic tool (¶ 0065-0066, 0075; Sinha teaches processing sonic measurements gathered by sonic measurement device with respect to Stoneley wave dispersion for radial profiling of a borehole, and the radial profiling comprises dispersions to the far-field formation elastic properties).
Polyakov, Minh, and Sinha are analogous art because they both are in the field of measurements and logging of subsurface formations surrounding a wellbore. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Polyakov, Minh, and Sinha. One of ordinary skill in the art would have been motivated to make such a combination because Sinha’s teachings would have been used to access the effectiveness of acidization in improving the flow into a producing well (Sinha ¶ 0112).

As per claim 27, Polyakov, Minh, and Sinha in combination teach the method of claim 26, Sinha further teaches wherein the formation elastic properties are a function of mechanical damage effects introduced by the drilling (¶ 0089; Sinha teaches sources of radial alteration including variation of radial alteration in the formation elastic properties by drilling induced damage, corresponding mechanical damage effect introduced drilling; this teaching is considered as determining the formation elastic properties are a function of mechanical damage effects introduced by the drilling).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG V LUU/Examiner, Art Unit 2148                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        /REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148